internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-167592-02 date date corp corp sub sub country country country date date a b c d plr-167592-02 e f g h i j cla sec_1 cla sec_2 cla sec_3 cla sec_4 dear this letter responds to the date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted on january february and date the information submitted with regard to this ruling_request is summarized below summary of facts corp is a country corporation that is not engaged in a u s trade_or_business corp is a country corporation that is not engaged in a u s trade_or_business corp and corp are the shareholders of sub corp owns a percent of sub and corp owns b percent of sub sub is the principal holding_company for sub operations in country corp owns all of sub 2's cla sec_1 shares old cla sec_1 shares the c dollar_figured par_value old cla sec_1 shares are voting common shares holding e percent of the vote of sub corp owns all of sub 2's cla sec_2 shares old cla sec_2 shares the f dollar_figured par_value old cla sec_2 shares are voting common shares holding g percent of the vote of sub sub owns all of sub 2's cla sec_3 and cla sec_4 shares which are voting common shares that each carry h percent of the vote of sub proposed transaction for what have been represented to be valid business reasons the following transactions have been proposed plr-167592-02 i corp and corp will amend sub 2’s certificate of incorporation to decrease the voting power of the old cla sec_1 shares from e percent to i percent new cla sec_1 shares to increase the voting power of the old cla sec_2 shares from g percent to j percent new cla sec_2 shares and to permit the contribution described below the recapitalization and ii corp and corp will contribute all of their new cla sec_1 shares and new cla sec_2 shares respectively to sub in exchange for shares in sub the contribution representations corp and corp have made the following representations concerning the recapitalization a the fair_market_value of the new cla sec_1 shares and new cla sec_2 shares held by corp and corp respectively immediately following the recapitalization will be equal to the fair_market_value of the old cla sec_1 shares and old cla sec_2 shares held by corp and corp respectively immediately before the recapitalization b sub corp and corp will each pay their own expenses if any incurred in connection with the recapitalization c sub has no plan or intention to redeem or otherwise reacquire any of the stock to be issued in the recapitalization d at the time of the recapitalization sub will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of sub e sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code f none of the outstanding sub stock is sec_306 stock corp and corp have made the following additional representations g for valid business purposes corp will contribute all of its new cla sec_1 shares to sub and corp will contribute all of its new cla sec_2 shares to sub in each case for sub stock in a share for share exchange h the contribution will qualify as a transfer within the meaning of sec_351 plr-167592-02 i sub is a united_states_real_property_holding_corporation within the meaning of sec_897 and the new cla sec_1 shares and new cla sec_2 shares are united_states real_property interests within the meaning of sec_897 j sub is a qualified_resident of country as defined in sec_884 and the regulations thereunder k corp and corp will comply with the filing_requirements of sec_1 5t d iii of the temporary regulations as modified by notice_89_57 1989_1_cb_698 l corp and corp have no intention of disposing of any shares of sub received in the contribution for a period of three years from the date of receipt of such sub shares m neither corp nor corp will obtain greater tax benefits under either the country country income_tax treaty or the country country income_tax treaty as a result of this transaction law and analysis corp and corp have represented that sub is a united_states_real_property_holding_corporation and that each of their interests in sub constitutes a united_states_real_property_interest usrpi pursuant to temp sec_1_897-6t a nonrecognition_provision shall apply to a transfer by a foreign_person of a usrpi only to the extent it is exchanged for another usrpi which would be subject_to u s tax on its disposition a recapitalization under sec_368 is a nonrecognition_provision as defined in temp sec_1_897-6t further corp and corp have represented that corp 1’s transfer of the new cla sec_1 stock and corp 2’s transfer of the new cla sec_2 shares to sub are transfers of property under sec_351 and are transfers to which sec_897 applies accordingly to obtain nonrecognition treatment for the transfers corp and corp must meet the requirements set forth in temp sec_1_897-6t after corp 1’s and corp 2’s transfers to sub a foreign_corporation sub will hold an interest that will be subject_to taxation under temp sec_1_897-5t corp and corp have represented that sub is a qualified_resident as defined in sec_884 and any regulations thereunder of a foreign_country in which it is incorporated finally corp and corp have represented that the filing_requirements of temp sec_1 5t d iii as modified by notice_89_57 will be complied with and that corp 1’s and corp 2’s interests in sub before and after the proposed transfer will be identical based solely on the information submitted and the representations set forth above we rule as follows on the recapitalization rulings plr-167592-02 the amendment to sub 2’s certificate of incorporation will be treated as a deemed exchange by corp and corp of old cla sec_1 shares and old cla sec_2 shares respectively for new cla sec_1 shares and new cla sec_2 shares the deemed exchange will qualify as a recapitalization and therefore a reorganization within the meaning of sec_368 sub will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub upon the deemed receipt of old cla sec_1 shares and old cla sec_2 shares for new cla sec_1 shares and new cla sec_2 shares as described above sec_1032 corp and corp will not recognize gain_or_loss upon the deemed exchange of old cla sec_1 shares and old cla sec_2 shares for new cla sec_1 shares and new cla sec_2 shares as described above sec_354 the basis of the new cla sec_1 shares and new cla sec_2 shares to be received by corp and corp as described above will be same as the basis of the old cla sec_1 shares and old cla sec_2 shares surrendered in exchange therefor sec_358 the holding_period of the new cla sec_1 shares and new cla sec_2 shares to be received by corp and corp in each instance will include the period during which the old cla sec_1 shares and old cla sec_2 shares surrendered in exchange therefor provided the old cla sec_1 shares and old cla sec_2 shares surrendered were held as a capital_asset on the date of the exchange sec_1223 based solely on the information submitted and the representations made and provided that the exchange by corp and corp in each instance of new cla sec_1 shares and new cla sec_2 shares for sub stock as described above qualifies as an exchange under sec_351 and the filing_requirements of temp sec_1_897-5t as modified by notice_89_57 are met we also rule as follows corp and corp will not recognize gain with respect to the recapitalization under sec_897 temp sec_1_897-6t corp and corp will not recognize gain on the exchange of new cla sec_1 and new cla sec_2 shares for sub shares under sec_897 temp sec_1_897-6t and caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-167592-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition see sec_1445 and the regulations thereunder for the withholding responsibilities of corp and corp procedural statements this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely ____________________________ lewis k brickates acting chief branch office of associate chief_counsel corporate
